DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the seal diameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGill et al. (U.S. Patent No. 7,476,018).
Regarding claim 1, McGill et al. discloses a system for processing food stuffs (title; column 1, lines 8-11), comprising:
a container platform (figure 10, reference #35) defining a container receptacle configured to receive a container including foodstuffs (figure 10, reference #37; column 5, lines 30-32);
a blade portion (figure 10, reference #40) including blades configured to rotate to process the food stuffs (figure 10, reference #14); and
a locking mechanism configured to couple the container platform to the blade platform to form a blending chamber including the blades and the container subsequent to determining that the container is received by the container receptacle and prior to rotation of the blades (figure 10, reference #41), the locking mechanism engaged with the container platform responsive to rotation of the blade platform about an axis to position the blade platform proximate the container platform (figure 10, reference A and arrow indicated rotation of blade platform; figure 10, reference #38 and 41; column 5, lines 33-50), the axis positioned normal to a face of the blade platform (see figure 10, axis through reference #38 normal to reference #40).
Regarding claim 2, McGill et al. discloses wherein the blade platform includes a seal configured to engage at least one of the container receptacle or the container while the container platform is coupled to the blade platform (figure 10, walls of reference #40 come in contact and seal top of reference #35 or 10).
Regarding claim 3, McGill et al. discloses wherein the seal has a seal diameter that is greater than a container diameter of a rim of the container (see figure 10, outer walls of reference #40 are the seal with the outer diameter being greater than container rim that would fit in reference #37).  It is noted that the container is an intended use of the container receptacle (“a container receptacle configured to receive a container”), and thus is not a positive structural limitation.  As such, any limitation that attempts to further limit the container or recite a limitation in relation to the container, is also not a positive structural limitation.
Regarding claim 4, McGill et al. discloses wherein a recess of the seal defines the seal diameter (see figure 10, recess between walls of reference #40 defines seal diameter).
Regarding claim 5, McGill et al. discloses wherein the locking mechanism is coupled to the blade platform and is configured to engage a lock feature of the container platform (figure 10, reference #41 has an engagement structure connected to reference #40 that is configured to engage a lock feature that is on the container platform 35 where numeral 41 is pointing; column 5, lines 36-39).
Regarding claim 6, McGill et al. discloses wherein the locking mechanism is configured to bias the blade platform to be adjacent to the container platform while the container platform is at a loading position at which the container receptacle receives the container (see figure 10, reference #41).
Regarding claim 7, McGill et al. discloses wherein the blade platform is configured to rotate while coupled to the container platform by the locking mechanism from a first position at which the container platform receives the container to a second position at which the blades are coupled to a blade actuator prior to rotation of the blades (column 5, lines 43-50).
Regarding claim 8, McGill et al. discloses wherein the locking mechanism includes a latch operable between an unlatched position and a latched position, the latch configured to be actuated from the unlatched position to the latched position to engage a lock feature of the container platform to draw adjacent faces of the blade platform and the container platform together prior to rotation of the blades (figure 10, reference #41; column 5, lines 36-38; column 5, lines 43-50).
Regarding claim 9, McGill et al. discloses wherein the latch is configured to be actuated from the latched position to the unlatched position to disengage the lock feature of the container platform (figure 10, reference #41; column 5, lines 36-38; column 5, lines 43-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. in view of Schleinzer (U.S. Patent Pub. No. 20110057062).
Regarding claim 10, McGill et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a blade shield.
Schleinzer teaches another device for processing foodstuff (title).  The reference teaches a blade shield (reference #50) configured to be moved to a clean position adjacent to the blade platform (figure 5, reference #50), the blade shield including a surface sized to at least partially enclose a volume defined by the blade assembly when at the clean position (figure 5, reference #50 encloses reference #12 and 18; [0028]-[0029], the locking mechanism including a latch configured to lock the blade shield to the blade platform (figure 5, reference #19a and 19b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the blade shield of Schleinzer on the system of McGill et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for processing foodstuff.  One of ordinary skill in the art would be motivated to provide a blade shield because it creates a smaller volume enclosed container to the blade platform for easily cleaning the blades with a cleaning solution (Schleinzer [0029]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774